Judgment unanimously modified on the law in accordance with memorandum, and as modified, affirmed. Memorandum: Defendant’s conviction of grand larceny in the third degree constitutes a lesser included offense to his conviction of robbery in the second degree on the facts of this case (see People v Acevedo, 40 NY2d 701). Accordingly, the grand larceny in the third degree conviction is reversed and the count dismissed (see People v Grier, 37 NY2d 847). (Appeal from judgment of Onondaga County Court — robbery, second degree, etc.) Present — Moule, J. P., Simons, Dillon, Goldman and Witmer, JJ.